ACCEPTED
                                                                               01-13-00963-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          7/22/2015 3:26:59 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK




                         No. 01-13-00963-CV                   FILED IN
                                                       1st COURT OF APPEALS
                 IN THE FIRST COURT OF APPEALS             HOUSTON, TEXAS
                                                       7/22/2015 3:26:59 PM
                         HOUSTON, TEXAS                CHRISTOPHER A. PRINE
                                                               Clerk
_________________________________________________________________

MEDICAL DISCOUNT PHARMACY, L.P., LIFECHEK ROSENBERG GP,
 INC., LIFECHEK, INC., AND BRUCE V. GINGRICH, INDIVIDUALLY,

                                                  Appellants,
                                  v.
                         STATE OF TEXAS,
                                                   Appellee


                On Appeal from Cause No. 12-DCV-196841
           In the 434th District Court of Fort Bend County, Texas
 _______________________________________________________________


             APPELLEE’S MOTION FOR REHEARING




                           Rosemarie Donnelly
                       Assistant Attorney General
                         State Bar No. 05983020
                 Office of the Attorney General of Texas
                      Consumer Protection Division
                             808 Travis, #1520
                         Houston, Texas 77002
                          Phone: 713-225-8919
                            Fax: 713-223-5821
              rosemarie.donnelly@texasattorneygeneral.gov
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee, the State of Texas, respectfully submits this Motion for Rehearing

in response to the judgment and opinion issued by the Court on July 7, 2015, and

requests that the Court consider the following issue:

                       ISSUE PRESENTED FOR REVIEW

      Issue 1       The Court of Appeals erred in rendering judgment that the State
                    of Texas take nothing on its claims against Lifechek Rosenberg
                    GP, Inc. instead of finding that as general partner Lifechek
                    Rosenberg GP, Inc. is jointly and severally liable for the portion
                    of the judgment rendered against the limited partnership,
                    Medical Discount Pharmacy, L.P.


                                    ARGUMENT

      The judgment of the Court of Appeals erroneously renders judgment that the

State of Texas take nothing on its claims against Lifechek Rosenberg GP, Inc. The

judgment of the Court of Appeals should be corrected to state that Lifechek

Rosenberg GP, Inc., as general partner of Medical Discount Pharmacy, L.P., is

jointly and severally liable for the judgment rendered against the limited partnership,

Medical Discount Pharmacy, L.P.

      Even if Lifechek Rosenberg has no independent liability in this case, it

nevertheless is jointly and severally liable for the judgment rendered against the

limited partnership, Medical Discount Pharmacy, L.P.           Under Texas limited

partnership law, generally “a general partner of a limited partnership has the
                                          2
liabilities of a partner in a partnership without limited partners to a person other than

the partnership or other partners.” Tex. Bus. Org. Code §153.152(b) (formerly Tex.

Rev. Limited Partnership Act § 4.03(b)). A general partner may be sued in the same

action as the limited partnership or in a separate action and may be jointly and

severally liable for the obligations of the limited partnership, including judgments.

Tex. Bus. Org. Code §152.304(a); §152.305;§152.306. See e.g., In re Anzalduas

Bus. Park, L.P., 494 B.R. 704, 713 (Bankr. S.D. Tex. 2013).

      Section 152.306(a) of the Texas Business Organizations Code states that “[a]

judgment may be entered against a partner who has been served with process in a

suit against the partnership.” Tex. Bus. Org. Code §152.306(a). Subsection (b)

provides that a judgment creditor “may proceed against one or more partners or the

property of the partners to satisfy a judgment based on a claim against the partnership

only if a judgment:

      (1) is also obtained against the partner; and

      (2) based on the same claim:

             (A)      is obtained against the partnership;

             (B)      has not been reversed or vacated; and

             (C)      remains unsatisfied for 90 days after:

                      (i)   the date on which the judgment is entered; or




                                            3
                   (ii)   the date on which the stay expires, if the judgment

                          is contested by appropriate proceedings and

                          execution on the judgment is stayed.”

Tex. Bus. Org. Code §152.306(b). See American Star Energy & Minerals Corp. v.

Stowers, 457 S.W.3d 427, 429-30 (Tex. 2015).

      The State respectfully requests that the judgment be corrected to state that

Lifechek Rosenberg GP, Inc., as general partner of Medical Discount Pharmacy,

L.P., is jointly and severally liable for the judgment rendered against Medical

Discount Pharmacy, L.P. In this case, it was undisputed that Lifechek Rosenberg

GP, Inc. was the general partner of Medical Discount Pharmacy, L.P.

(Memorandum Opinion, p. 2; Appellants’ Reply Brief, pp. 9-10; PX 58 (p.1), RR

10:763-769 (admitted at RR 3:18)). Lifechek Rosenberg GP, Inc. was named in the

underlying lawsuit as general partner of Medical Discount Pharmacy, L.P. and

served with process. (CR 11, 13, 26, 34, 36, 90, 91) Therefore, Lifechek Rosenberg

GP, Inc. had notice of its potential liability as general partner and should be named

in the judgment as jointly and severally liable for the judgment against Medical

Discount Pharmacy, L.P. See KAO Holdings, L.P. v. Young, 261 S.W.3d 60, 63

(Tex. 2008).




                                         4
                                     PRAYER

       For the reasons stated, Appellee, the State of Texas, requests that the Court

grant this Motion for Rehearing and correct the Court’s judgment to i) delete the

portion which states that the State of Texas take nothing on its claims against

Lifechek Rosenberg GP, Inc., and ii) add that Lifechek Rosenberg GP, Inc. is jointly

and severally liable for the judgment rendered against Medical Discount Pharmacy,

L.P.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General


                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil
                                       Litigation

                                       TOMMY PRUD’HOMME
                                       Chief, Consumer Protection Division


                                       /s/ Rosemarie Donnelly
                                       ___________________________
                                       Rosemarie Donnelly
                                       Assistant Attorney General
                                       State Bar No. 05983020
                                       Assistant Attorney General
                                       Consumer Protection Division
                                       808 Travis, Suite 1520
                                       Houston, Texas 77002
                                         5
                                       Telephone (713) 225-8919
                                       Facsimile (713) 223-5821
                                       rosemarie.donnelly@
                                       texasattorneygeneral.gov

                                      ATTORNEYS FOR APPELLEE,
                                      THE STATE OF TEXAS




                      CERTIFICATE OF COMPLIANCE

      This is to certify that, based upon the Word program used, the text of the
foregoing Motion contains 635 words.
                                /s/ Rosemarie Donnelly
                                ____________________________________
                                Rosemarie Donnelly


                         CERTIFICATE OF SERVICE

      I hereby certify that, on July 22, 2015, a true and correct copy of the Motion
for Rehearing was served to the following:
Bruce E. Ramage – via email and e-filing
Levon G. Hovnatanian – via email and e-filing
Martin, Disiere, Jefferson & Wisdom, L.L.P
808 Travis, #1800
Houston, Texas 77002
Attorneys for Appellants Medical Discount Pharmacy, L.P., LifeChek Rosenberg
GP, Inc., LifeChek, Inc., and Bruce V. Gingrich, Individually


                                             ________/s/ Rosemarie Donnelly__
                                                  Rosemarie Donnelly




                                         6